UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6041



WILLIAM H. MATHEWS,

                                              Plaintiff - Appellant,

          versus


DOCTOR   BRIGGS;  MR.   ROACH; L.  FUENTES,
Dietician; ROSILIND WILSON; PRISON HEALTH
SERVICES; WESTERN CORRECTIONAL INSTITUTION;
DOCTOR TESSEMA; WARDEN GALLEY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-3685-PJM)


Submitted:   April 25, 2002                   Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William H. Mathews, Appellant Pro Se.    Donald Joseph Crawford,
ADELMAN, SHEFF & SMITH, Rockville, Maryland; John Joseph Curran,
Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William H. Mathews appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Mathews v. Briggs, No. CA-00-3685-PJM (D. Md.

filed Nov. 29, 2001 & entered Nov. 30, 2001). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2